          Case 3:18-cv-00428-LRH-WGC Document 57 Filed 11/06/19 Page 1 of 3



 1   STEVEN T. JAFFE, ESQ.
     Nevada Bar No. 007035
 2   sjaffe@lawhjc.com
     MICHELLE R. SCHWARZ, ESQ.
 3   Nevada Bar No. 005127
     mschwarz@lawhjc.com
 4
             HALL JAFFE & CLAYTON, LLP
 5                    7425 Peak Drive
                  Las Vegas, Nevada 89128
 6                     (702) 316-4111
                     Fax (702) 316-4114
 7
     Counsel for Defendant
 8   Jacobs Entertainment, Inc

 9
                                   UNITED STATES DISTRICT COURT
10
                                            DISTRICT OF NEVADA
11
     JANE DOE, a minor by and through her                CASE NO.: 3:18-cv-428-LRH-WGC
12   natural parent, GRACE DOE;
13
                                       Plaintiff,
14
            vs.                                          DEFENDANT JACOBS
15                                                       ENTERTAINMENT, INC.’S MOTION
     CARSON CITY, a consolidated municipality            FOR LEAVE TO FILE DOCUMENTS
16                                                       UNDER SEAL PURSUANT TO
     and a political subdivision of the State of         PROTECTIVE ORDER
     Nevada; JAYE PHILLIPS, individually;
17
     JACOBS ENTERTAINMENT, INC., a                       L.R. IA 10-5
18   foreign corporation,

19                                     Defendants.

20
           Pursuant to Local Rules of Court IA 10-5, Defendant Jacobs Entertainment, Inc.
21
     (“Jacobs Entertainment”) hereby move this court for Leave to File Documents Under Seal and
22
     request that Exhibits 3, 5, 6, and 7 of the Declaration of Counsel filed in support of this
23
     motion (“Counsel Dec.”) be filed under seal.
24
           This Court’s order, dated March 27, 2019 approved the parties’ stipulation for entry of a
25
     protective order. (ECF No. 41). In accordance with the provisions set forth in the protective
26
     order, Jacobs Entertainment bring this motion seeking leave of Court to file documents under
27
     seal based on good cause and compelling reasons.
28


                                                     1
          Case 3:18-cv-00428-LRH-WGC Document 57 Filed 11/06/19 Page 2 of 3



 1         Attached as Exhibit 3 to the Counsel Dec. are security incident reports produced by

 2   Jacobs Entertainment, which contain confidential and proprietary information with respect to

 3   Jacobs Entertainment’s security apparatus as well as the private information of third-parties

 4   who have not been named in this lawsuit. In accordance with the provisions set forth in the

 5   protective order, these records should remain confidential.

 6         Attached as Exhibit 5 to the Counsel Dec. are excerpts from the deposition of Jaye

 7   Edward Phillips. This deposition contains discussion of information concerning minor

 8   children and should remain confidential.

 9         Attached as Exhibit 6 to the Counsel Dec. are excerpts from the deposition of Grace
10   Doe. The true name of this individual, who is the parent of Jane Doe, a minor, is contained

11   within this deposition and could lead to the identification of Jane Doe, therefore, it should

12   remain confidential.

13         Attached as Exhibit 7 to the Counsel Dec. are excerpts of the Security Department

14   Policies and Procedures for the Gold Dust West Carson City produced during the course of

15   discovery, which contain confidential and proprietary information with respect to Jacobs

16   Entertainment’s security apparatus. In accordance with the provisions set forth in the

17   protective order, these records should remain confidential.

18          DATED this 6th day of November, 2019.

19                                                  HALL JAFFE & CLAYTON, LLP
20

21                                              By: _/s/ Steven T. Jaffe ______________________
                                                   STEVEN T. JAFFE, ESQ.
22                                                 Nevada Bar No. 007035
                                                   MICHELLE R. SCHWARZ, ESQ.
23                                                 Nevada Bar No. 005127
                                                   7425 Peak Drive
24                                                 Las Vegas, Nevada 89128
                                                   Counsel for Defendant
25                                                 JACOBS ENTERTAINMENT, INC.
26
27

28


                                                     2
          Case 3:18-cv-00428-LRH-WGC Document 57 Filed 11/06/19 Page 3 of 3



 1                                  CERTIFICATE OF SERVICE

 2         Pursuant to Federal Rules of Civil Procedure 5(b), I hereby certify that on the 6th day of

 3   November 2019, I served the DEFENDANT JACOBS ENTERTAINMENT, INC.’S

 4   MOTION FOR LEAVE TO FILE DOCUMENTS UNDER SEAL PURSUANT TO

 5   PROTECTIVE ORDER electronically via the Court’s CM/ECF system:

 6

 7   Andre M. Lagomarsino, Esq.                         Kent R. Robison, Esq.
     LAGOMARSINO LAW                                    ROBISON SHARP SULLIVAN BRUST
 8   3005 W. Horizon Ridge Pkwy., Suite 241             71 Washington Street
     Henderson, NV 89052                                Reno, NV 89503
 9   Attorney for Plaintiff Jane Doe                    Attorney for Defendant Carson City
10

11

12

13

14                                       /s/ Linda P. Daniel
15                                         An Employee of
                                   HALL JAFFE & CLAYTON, LLP
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    3
